Case 2:18-mj-02881-DUTY Document 9-1 Filed 01/16/19 Page 1 of 9 Page ID #:709



  1   John K Rubiner, State Bar No. 155208
      BARTON, KLUGMAN AND OETTING LLP
  2   350 South Grand Avenue, Suite 2200
      Los Angeles, CA 90071
  3   Telephone: (213) 621-4000
      Facsimile: (213) 617-1832
  4   Email: jrubiner@bkolaw.com
  5   Attorneys for Trustee
      ANNE HAWKINS
  6
  7
                                 UNITED STATES DISTRICT COURT
  8
              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  9
 10   UNITED STATES OF AMERICA,                   Case No. 2:18-mj-02881
 11                         Plaintiff,            Hon. Rozella A. Oliver, Ctrm. 590
 12          v.                                   POINTS AND AUTHORITIES IN
 13   Any and All Funds in USAA Savings           SUPPORT OF MOTION TO STAY
      Bank Accounts #xxxxxx2155,                  SEIZURE WARRANT
 14   #xxxxxx2058, #xxxxxx2171, and
      #xxxxxx1507,
 15
                            Defendants.
 16
 17
      I.      Introduction
 18
              In violation of the First Amendment, Fort Wayne Books v. Indiana 1 and its
 19
      progeny, and the Fourth and Fifth Amendments, and with a factually and legally
 20
      inaccurate and misleading affidavit in violation of Franks v. Delaware, 2 the
 21
      government obtained twelve warrants from this Court, including one for trust
 22
      accounts at USAA Savings Bank. In response to ensuing challenges about the
 23
      validity of the warrants, the government represented to this Court that the USAA
 24
      warrant has not been executed, was expired, and is therefore moot. See ECF Doc.
 25
      No. 4 at 4-5. That representation was false. In truth, the government executed that
 26
 27   1
           489 U.S. 46 (1989).
 28   2
           438 U.S. 154 (1978).

                                                 1                            18-mj-02881
                                  MOTION TO VACATE SEIZURE WARRANT
Case 2:18-mj-02881-DUTY Document 9-1 Filed 01/16/19 Page 2 of 9 Page ID #:710



  1   warrant, serving it on USAA Savings Bank to demand and obtain over $5.7 million
  2   from four trust accounts there. The trusts are managed by Trustee Anne Hawkins
  3   and were set up for the benefit of defendant James Larkin’s children’s education,
  4   well-being, and security. The government continues to maintain possession of
  5   those funds. Declaration of John K. Rubiner (“Rubiner Decl.”), Exh. C.
  6            The government’s seizure and possession of these trust funds is unlawful.
  7   The Court should vacate the warrant, order the funds immediately returned, and
  8   further order that the government may not seize any of those funds absent an
  9   appropriate noticed motion, an adversary hearing, and a subsequent order from this
 10   Court.
 11   II.      Procedural and Factual Background
 12            Based upon the affidavit of Postal Inspector Lyndon A. Versoza, this Court
 13   issued a warrant for any and all funds in four USAA Savings Bank accounts on
 14   October 31, 2018. ECF Doc. No. 3. This warrant was one of twelve that the Court
 15   issued that day based upon Inspector Versoza’s affidavit. 3
 16            On November 20 & 21, 2018, various parties filed motions challenging seven
 17   of those warrants – the only ones known at the time by the parties – on constitutional
 18   grounds. On November 27, 2018, the government filed responses indicating it had
 19   actually obtained twelve warrants from the Court, including the USAA warrant,
 20   and stating as to all of them that “the Seizure Warrants have expired (more than 14
 21   days having passed since their being issued), and the government does not now seek
 22   (even if it could) to execute these Seizure Warrants.” ECF Doc. No. 4 at 4. That
 23   statement was false. Instead, the government used the illegal warrant it obtained
 24   from this Court to seize over $5.7 million dollars from the trusts at USAA.
 25
 26
      3
            The Court also issued warrants in 18-MJ-2872, 18-MJ-2873, 18-MJ-2874, 18-MJ-2875, 18-
 27         MJ-2876, 18-MJ-2877, 18-MJ-2878, 18-MJ-2879, 18-MJ-2880, 18-MJ-2882, and 18-MJ-
            2883 (“related litigation”) on October 31, 2018 on the basis of Inspector Versoza’s identical
 28         problematic affidavit.

                                                        2                                   18-mj-02881
                                    MOTION TO VACATE SEIZURE WARRANT
Case 2:18-mj-02881-DUTY Document 9-1 Filed 01/16/19 Page 3 of 9 Page ID #:711



  1          On December 26, 2018, the government filed with the Clerk of Court the
  2   seizure warrant executed on USAA. ECF Doc. No. 5. Special Agent Quoc Thai
  3   certified that he executed the warrant on USAA Savings Bank on November 8,
  4   2018, (id.), a full nineteen days prior to the government’s untruthful statements to
  5   this Court that the warrant was expired and moot with no intent to serve. See ECF
  6   Doc. No. 4 at 4-5.
  7          USAA received the warrant in the mail on Saturday, November 10, 2018.
  8   See Rubiner Decl., Exh. D (letter from USAA’s counsel to Rubiner).                        On
  9   November 29, 2018, “due to service of an Amended Seizure Warrant issued in [18-
 10   MJ-2881] signed by the Honorable Rozella A. Oliver,” USAA liquidated the
 11   accounts. Id. Consistent with its policy and understanding of the law, USAA “[did]
 12   not provide special notification to its customers when the government seizes funds,
 13   as the government by law must provide notice of the seizure.” Id. But the
 14   government did not provide notice of the seizure, so the Trustee was unaware that
 15   the government had the funds. On November 29, 2018, the Trustee later learned
 16   that the funds were no longer in the accounts at USAA, made formal inquiry to
 17   USAA about the funds on December 6, 2018 but received no response, then hired
 18   counsel to investigate. Rubiner Decl., Exh. A (Letter from Anne Hawkins to
 19   USAA). Undersigned counsel wrote Assistant U.S. Attorney John J. Kucera on
 20   December 28, 2018 asking for information about the funds and received no reply.
 21   Rubiner Decl., Exh. B. Counsel wrote again to Kucera asking the government to
 22   address whether it had seized the funds. On January 4, 2019, for the first time, the
 23   government acknowledged that the funds had been seized from USAA. Rubiner
 24   Decl., Exh. C (Email from AUSA Kucera). 4 The Trustee was unable to address
 25
      4
 26       The Government cannot be trusted with what it has been saying to the Court. According to
          USAA, it did not respond to the Seizure Warrant until after it received it on November 10,
 27       2018. However, in ECF Doc. 3, Special Agent Quoc Thai certified under penalty of perjury
          that he executed the warrant on USAA Savings Bank on November 8, 2018 and that he had
 28       received and inventoried the funds that day. However, that is logically impossible if USAA
          did not even receive the warrant until November 10, 2018. Even if Special Agent Quoc Thai
                                                     3                                 18-mj-02881
                                 MOTION TO VACATE SEIZURE WARRANT
Case 2:18-mj-02881-DUTY Document 9-1 Filed 01/16/19 Page 4 of 9 Page ID #:712



  1   this issue sooner due to the government’s failure to provide timely notice of the
  2   seizure. Meanwhile, the beneficiaries of the trust accounts attend school (private
  3   high school and private university). The government’s continued illegal seizure of
  4   funds intended for the benefit of Mr. Larkin’s children’s education, well-being, and
  5   security impedes their ability to satisfy tuition bills and associated housing and
  6   living costs.
  7          For the reasons set forth in Movants’ motions filed with this Court on
  8   November 20, 2018, 5 December 6, 2018,6 December 28, 2018, 7 and January 14,
  9   2019 8 in the related litigation and the arguments advanced at the December 12,
 10   2018 hearing before this Court on the related litigation, the government’s seizure
 11   of the USAA funds is illegal and the funds should be returned.
 12   III.   This Court Should Vacate the Warrant
 13          The governments’ seizure here violates the First, Fourth, and Fifth
 14   Amendments, Fort Wayne Books and its progeny, and Franks v. Delaware, as more
 15   fully explained in other pleadings before this Court,9 but summarized below.
 16
 17       delivered the warrant to Express Mail on November 8, his certification concerning the
          inventory cannot be right.
 18   5
          See, e.g., Application to Stay Execution of Seizure Warrants and Provide Notice to the
 19       Court of First Amendment and Franks Violations, United States v. JP Morgan Chase Bank
          Funds . . ., 18-MJ-2875 (C.D. Cal. Nov. 20, 2018) at Doc. No. 4.
 20   6
          See, e.g., Reply in support of Application to Stay Execution of Seizure Warrants and
          Provide Notice to the Court of First Amendment and Franks Violations, United States v. JP
 21
          Morgan Chase Bank Funds . . ., 18-MJ-2875 (C.D. Cal. Dec. 6, 2018) at Doc. No. 14.
 22   7
          See, e.g., Response to Government’s Ex Parte Application for Order Setting Briefing
          Schedule, United States v. JP Morgan Chase Bank Funds . . ., 18-MJ-2875 (C.D. Cal.
 23
          Dec. 28, 2018) at Doc. No. 27.
 24   8
          See, e.g., Response to Government’s Surreply to Motion Regarding Seizure of Attorney’s
          Retainers, United States v. JP Morgan Chase Bank Funds . . ., 18-MJ-2875 (C.D. Cal.
 25       Dec. 28, 2018) at Doc. No. 27.
 26   9
          See Attachments A and B of Doc. No. 4, Movants’ Application to Stay Execution of Seizure
 27       Warrants and Provide Notice to the Court of First Amendment and Franks Violations,
          United States v. JP Morgan Chase Bank Funds . . ., 18-MJ-2875 (C.D. Cal. Nov. 20, 2018)
 28       (Attachment A (Motion to Vacate or Modify Seizure Warrants, In re Funds in Republic
          Bank, 18-CV-06742-RGK (Aug. 1, 2018 C.D. Cal.), Doc. 6) (“Motion to Vacate”);
                                                     4                                 18-mj-02881
                                 MOTION TO VACATE SEIZURE WARRANT
Case 2:18-mj-02881-DUTY Document 9-1 Filed 01/16/19 Page 5 of 9 Page ID #:713



  1           The First Amendment presumptively bars the government from seizing or
  2   encumbering the assets of financial proceeds of publishing activities prior to an
  3   adversarial hearing in which the government proves that the material at issue is
  4   unprotected.10 Additionally, the First Amendment prohibits government action to
  5   seize proceeds derived from publishing activities under a forfeiture regime. 11
  6   Further, when the government attempts a seizure of materials that are even arguably
  7   protected by the First Amendment, 12 the government must satisfy rigorous
  8   procedural requirements and a heightened standard of proof beyond probable cause.
  9   See Motion to Vacate at 13-20. This is required because, when free speech issues
 10   are implicated, reviewing courts must use “procedural safeguards designed to
 11   obviate the dangers of a censorship system.” Southeastern Promotions, Ltd. v.
 12   Conrad, 420 U.S. 546, 559-560 (1975). 13 The Ninth Circuit has held that it is not
 13
           Attachment B (Joint Reply re Emergency Motion to Stay Seizure of Attorneys’ Fees, United
 14        States v. Lacey, et al., 18-CR-00422-PHX-SPL (Nov. 15, 2018 D. Ariz.), Doc. 382)).
 15   10
           See, e.g., Fort Wayne Books, 489 U.S. at 63, 65, 66; Adult Video Ass’n v. Barr, 960 F.2d
           781 (9th Cir. 1992), readopted after rehearing, Adult Video Ass’n v. Reno, 41 F.3d 503
 16        (9th Cir. 1994) (holding that “[t]he First Amendment will not tolerate such seizures [pretrial
 17        forfeitures of constitutionally-protected materials] until the government’s reasons for
           seizure weather the crucible of an adversary hearing”); Center for Democracy & Tech. v.
 18        Pappert, 337 F. Supp. 2d 606, 649-650, 657 (E.D. Pa. 2004) (even for materials that may be
           “completely banned,” Fort Wayne Books requires that a court “make a final determination
 19        that the material is [unprotected by the First Amendment] after an adversary hearing”). See
           also Citizen United v. FEC, 558 U.S. 310, 336-37 (2010); U.S. v. Nat’l Treasury Empl’s
 20        Union, 513 U.S. 454, 468-69 (1995); U.S. v. Playboy Ent. Grp., Inc., 529 U.S. 803, 812
 21        (2000).
      11
           See Simon & Schuster, Inc. v. Members of the New York State Crime Victims Bd.,
 22        502 U.S. 105, 115 (1991) (law authorizing forfeiture of proceeds is “presumptively
 23        inconsistent with the First Amendment”).
      12
           See Backpage.com, LLC v. Cooper, 939 F. Supp. 805, 816, 833-34 (D. Tenn. 2013) (ads on
 24        Backpage.com are protected speech under the First Amendment); Backpage.com, LLC v.
 25        Hoffman, 2013 WL 4502097, at *9-11 (D.N.J. 2013) (rejecting argument that escort ads on
           Backpage.com are unprotected speech).
 26   13
           Such safeguards include placing “the burden of instituting judicial proceedings, and of
 27        proving that the material is unprotected . . . on the censor, limiting any restraint to ‘a
           specified brief period’ to preserve the status quo, and ensuring “a prompt final judicial
 28        determination.” Id. at 560. For seizures of publishing assets, the burden of initiating
           judicial review and of proving that the material is unprotected expression is on the
                                                         5                                    18-mj-02881
                                    MOTION TO VACATE SEIZURE WARRANT
Case 2:18-mj-02881-DUTY Document 9-1 Filed 01/16/19 Page 6 of 9 Page ID #:714



  1   enough for the government to show probable cause to support a pre-trial forfeiture
  2   of constitutionally-protected materials. See Barr, 960 F.2d at 781; Fort Wayne
  3   Books, 489 U.S. at 66 (“mere probable cause to believe a legal violation has
  4   transpired is not adequate to remove books or films from circulation”). However,
  5   here, the government is effecting a pre-trial seizure, without any notice or adversary
  6   hearing, based on nothing more than alleged probable cause premised entirely on
  7   the government’s allegations that the targeted assets came from publishing
  8   activities.
  9           The seizure of the USAA funds also violates the Fourth and Fifth
 10   Amendment. Even assuming that the government could seize publishing proceeds
 11   based on a showing of probable cause (which it cannot), the government’s seizure
 12   application and the supporting affidavit of Inspector Versoza are rife with material
 13   misstatements and omissions. 14 For example, Versoza said nothing about the
 14   eleven prior rulings of courts holding that ads on Backpage.com were
 15   presumptively protected speech under the First Amendment, that government
 16   authorities may not justify actions by offering broad-brush opinions that all ads
 17   related to unlawful conduct, and that earning revenue from user payments for ads
 18   is a legal activity.         See Motion to Vacate at 22-25.                His affidavit also
 19   mischaracterized and selectively quoted from internal emails. Id. at 26-28; see also
 20   id. at 29-36 (further describing deficiencies of Versoza’s affidavit). The problems
 21   with Versoza’s affidavits had been raised with the government since at least
 22   August 1, 2018 when the original Motion to Vacate was filed and, yet, the
 23   government made no attempt to correct the inaccuracies or mention the prior
 24   challenges when it approached this Court. Accordingly, undersigned counsel
 25
 26
 27        government, and requires final judicial determination on the merits. Blount v. Rizzi,
           400 U.S. 410, 420-22 (1971).
 28   14
           See Motion to Vacate, 18-CV-06742-RGK (Aug. 1, 2018 C.D. Cal.), Doc. 6, at 22-29).

                                                       6                                   18-mj-02881
                                   MOTION TO VACATE SEIZURE WARRANT
Case 2:18-mj-02881-DUTY Document 9-1 Filed 01/16/19 Page 7 of 9 Page ID #:715



  1   respectfully requests a Franks hearing if the Court does not vacate the warrant
  2   outright.
  3           Finally, the government’s seizure here is over-inclusive and reaches assets
  4   that have nothing to do with Backpage.com. 15 Notwithstanding the government’s
  5   allegations, Backpage.com published classified ads in many different categories
  6   that are indisputably legal. Where a website publishes millions of advertisements
  7   every year for a period of fourteen years, and where the government’s criminal
  8   indictment 16 merely alleges that fewer than 100 advertisements (at an average cost
  9   of $5 each) over a handful of years were criminal, the government cannot justify a
 10   wholesale seizure of assets based on allegations that the website’s former owners
 11   had some general level of awareness that some third-parties posted ads for
 12   prostitution. Further, non-Backpage assets cannot be seized merely because they
 13   may have been comingled with Backpage assets. See Motion to Vacate at 38-40.
 14   With an indictment alleging at most $500 worth of illegal activity, the government
 15   here has not conducted an adequate tracing analysis to demonstrate that any of the
 16   over $5.7 million seized from USAA are traceable to or the product of tainted funds,
 17   much less all of the over $5.7 million. Should the Court not vacate the warrant
 18   outright, undersigned counsel requests an adversarial hearing where the
 19   government must establish that the USAA funds have the requisite connection to
 20   the crimes of 18 U.S.C. §§ 1952, 1956, and 1957 (the bases for the government’s
 21   seizure warrant). See, e.g., Kaley v. United States, 571 U.S. 320, 323-24 (2014)
 22   (describing the Court’s requirements for pre-trial asset restraint as requiring “that
 23   the property at issue has the requisite connection to that crime”).
 24   \\\
 25   \\\
 26
      15
 27        See Motion to Vacate, 18-CV-06742-RGK (Aug. 1, 2018 C.D. Cal.), Doc. 6, at 36-40).
      16
            See Superseding Indictment, United States v. Lacey, et al., 18-CR-00422-PHX-SPL (July
 28        25, 2018 D. Ariz.), Doc. 230.

                                                     7                                 18-mj-02881
                                  MOTION TO VACATE SEIZURE WARRANT
Case 2:18-mj-02881-DUTY Document 9-1 Filed 01/16/19 Page 8 of 9 Page ID #:716



  1   IV.     Conclusion
  2           For all the foregoing reasons, as well as those previously brought before this
  3   Court, the trusts respectfully urge this Court to vacate the seizure warrant of the
  4   USAA trust accounts, order the funds returned to each trust, and order that the
  5   government cannot seize or encumber any of those assets absent a properly noticed
  6   adversarial hearing and a subsequent order of this Court.
  7           As part of the previous and ongoing motions filed with this Court challenging
  8   the October 31, 2018 warrants issued by this Court, the trusts believes that this
  9   motion is properly before this Court and ready for decision. The government has
 10   already expressly filed an opposition specifically based on this warrant. ECF Doc.
 11   No. 4. The government’s position and all arguments relating to the warrants have
 12   been set forth in the previously filed pleadings and previously held hearing.17
 13   Therefore, as part of the its consideration and ruling on the other pending seizure
 14   challenges, Movant submits that this Court should also rule on this matter, vacate
 15   the warrant, and order the funds returned. However, alternatively, should the Court
 16   desire additional briefing on the issues, undersigned counsel respectfully requests
 17   a prompt briefing schedule and/or a prompt hearing.
 18                                                Respectfully submitted,
 19
       Dated: January 16, 2019                     s/ John K. Rubiner
 20                                                John K. Rubiner
                                                   Barton, Klugman and Oetting LLP
 21                                                Attorneys for Anne Hawkins
 22
 23
 24
 25
 26
 27
      17
           Supra, n. 4, 5, 6, 7, & 8; see also all docket entries in C.D. Cal. Nos. 18-MJ-2872, 18-MJ-
 28        2873, 18-MJ-2874, 18-MJ-2875, 18-MJ-2876, 18-MJ-2878, 18-MJ-2880, & 18-MJ-2883.

                                                       8                                   18-mj-02881
                                   MOTION TO VACATE SEIZURE WARRANT
Case 2:18-mj-02881-DUTY Document 9-1 Filed 01/16/19 Page 9 of 9 Page ID #:717



  1                            CERTIFICATE OF SERVICE
  2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3          I am employed in the County of Los Angeles, State of California. I am
      over the age of 18 and not a party to the within action; my business address is
  4   350 South Grand Avenue, Suite 2200, Los Angeles, California 90071-3485.
  5         On January 16, 2019, I served the foregoing document(s) described as
      POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO STAY
  6   SEIZURE WARRANT on the interested party/ies in this action by placing a true
      and correct copy thereof enclosed in a sealed envelope addressed as follows:
  7
       Nicola T. Hanna, US Atty                 Attorneys for Plaintiff
  8    Lawrence S. Middleton, Asst US Atty      United States of America
       Chief, Criminal Division                 Tel.: 213-894-3391
  9    Steve R. Welk                            Fax:    213-894-0142
       Assistant US Atty                        Email: john.kucera@usdoj.gov
 10    Chief, Asset Forfeiture Section
       John J. Kucera, Asst US Atty
 11    Asset Forfeiture Sectionth
       Federal Courthouse, 14 Floor
 12    312 No. Spring Street
       Los Angeles, CA 90012
 13
 14                 BY CM/ECF: The document was electronically served on the parties
      to this action via the mandatory United States District Court of California
 15   CM/ECF system upon electronic filing of above-described document.
 16         Executed on January 16, 2019, at Los Angeles, California.
 17        I declare under penalty of perjury under the laws of the State of California
      and United States of America that the foregoing is true and correct.
 18
            I declare that I am employed in the office of a member of the bar of this
 19   Court at whose direction the service was made.
 20
 21
                                                   /s/ Michele E. Mason
 22                                                   MICHELE E. MASON
 23
 24
 25
 26
 27
 28

                                               9                              18-mj-02881
                              MOTION TO VACATE SEIZURE WARRANT
